Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
This action is in response to amendment filed on 12/8/2021. Claims 16-20 are pending. 
Response to Arguments
Examiner’s Remarks - 35 USC § 103
1.) Applicant argues:
	“Nothing in Smith discloses “storing a schedule for passing a token among the security
population of IoT gateways in non-transitory memory of each of the plural IoT gateways of the
security population… as recited by Claim 16…”.

The examiner respectfully disagrees. 
The examiner contends that applicant’s claim limitation as presently structured is broad and therefore can be reasonably interpreted in a variety of implementations.  

The examiner notes that one such reasonable interpretation can be found in paragraph 0046 of Smith where the following is disclosed: “The subnet filter can be a bloom filter, which may be implemented as a sparse array in at least one embodiment, and can be propagated to another network device, depending on the topology of the network. The examiner notes that in this instance Smith establishes 
  
2.) Applicant argues:
“Nothing in Smith discloses…and “storing an order for passing a token among the security 
population of IoT gateways in non-transitory memory of each of the plural IoT gateways of the 
security population… as recited by Claim 16. “.

The examiner respectfully disagrees. The examiner contends that applicant’s claim limitation as presently structured is broad and therefore can be reasonably interpreted in a variety of implementations.  

The examiner notes that one such reasonable interpretation can be found in paragraph 0046 of Smith where the following is disclosed: “The subnet filter can be a bloom filter, which may be implemented as a sparse array in at least one embodiment, and can be propagated to another network device, depending on the topology of the network. For example, a subnet filter produced in any one of subnets 20-1 through 20-N could be propagated to network device 40 of network 10 as subnet health reports 25.”. Further teaches in par. 0049 the following: “At least some of these health reports (e.g., subnet 
 
3.) Applicant argues:
Smith does not suggest that a monitored device also monitors other devices as is recited with 
the token passing of Claim 16.”.
The examiner respectfully disagrees. 
The examiner contends that Smith recites the following in par. 0044: “Device monitoring module 43 can produce a local health status report for one or more nodes (not shown) connected to network device…”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Britt et al. (US Patent Publication No. 2018/0317266 and Britt hereinafter) and further in view of Smith et al. (US Patent Publication No. 2018/0089014 and Smith hereinafter).

As to claim 16, Britt teaches a method for securing plural IoT gateways interfaced with a network, the method comprising: 
communicating information with wireless signals from each of plural IoT sensors to at least one of plural IoT gateways (i.e.., illustrates 1B in figure element(s) 110, 111, 190 IoT devices/sensor and IoT hub (i.e., gateway)); 
communicating information with wireless signals between the plural IoT gateways (i.e.., illustrates 1B in figure element(s) 110, 111, 190 IoT devices/sensor and IoT hub (i.e., gateway)), 
the plural IoT gateways forming a security population of IoT gateways (i.e.., illustrates 1B in figure element(s) 110, 111, 190 IoT devices/sensor and IoT hub (i.e., gateway)).

Britt does not expressly teach:
storing an order for passing a token among the security population of IoT gateways around in non-transitory memory of each of the plural IoT gateways of the security population; 
storing a schedule for passing a token among the security population of IoT gateways in non-transitory memory of each of the plural IoT gateways to communicate the token of the security population; 
monitoring at each of the plural IoT gateways receipt of the token based upon the defined order and schedule; 

In this instance the examiner notes the teachings of prior art reference Smith.
With regards to applicant’s claim limitation element of, “storing an order for passing a token among the security population of IoT gateways around in non-transitory memory of each of the plural IoT gateways of the security population”, Smith teaches in paragraph 0030 the following: “allocates bits for each time interval within which watchdog messages from that reporting device may arrive. The total number of bits can match a sample rate of the time interval. The bits are reset when the interval expires… The bits are reset when the interval expires. Reset also may cause a bit in a higher order time interval to be recorded such that if at least one bit was logged in the low-order time interval, it is recorded as receipt of the message to the higher order interval. Multiple higher order intervals may be provided.”. Further teaches in paragraph 0032 the following: “heartbeat messages may contain a device identifier ('device ID'), a local time stamp, a next heartbeat time, a node health and diagnostic information, and a watchdog report from a subordinate node or network of nodes (e.g., subnet).”.
With regards to applicant’s claim limitation element of, “storing a schedule for passing a token among the security population of IoT gateways in non-transitory memory of each of the plural IoT gateways to communicate the token of the security population”, Smith teaches in paragraph 0030 the following: “allocates bits for each time interval within which watchdog messages from that reporting device may arrive. The total number of bits can match a sample rate of the time interval. The bits are reset when the interval expires… The bits are reset when the interval expires. Reset also may cause a bit in a higher order time interval to be recorded such that if at least one bit was logged in the low-order time interval, it is recorded as receipt of the message to the higher order interval. Multiple higher order intervals may be provided.”. Further teaches in paragraph 0032 the following: “heartbeat messages may 
With regards to applicant’s claim limitation of, “monitoring at each of the plural IoT gateways receipt of the token based upon the defined order and schedule”, Smith teaches in paragraph 0032 the following: “The HME can use machine learning (ML) techniques to form a reference template by monitoring actual heartbeat messages during a training period and by being informed of expected watchdog messages or a schedule of watchdog messages using a data model.”. Smith further teaches in paragraph 0032 the following: “The reference template can then be used during normal operation where the HME evaluates variances and thresholds that may trigger a pro-active and prescriptive response to improve network resilience properties prior to node or network”.
With regards to applicant’s claim limitation element of, “and issuing a threat alert from one of the plural IoT gateways if the one of the plural IoT gateways detects either an invalid token or a failure to receive a valid token at a scheduled time in the stored order”, Smith teaches in paragraph 0033 the following: “enable nodes of an IoT network environment to be used together to discover, diagnose and respond to system failures that may be malicious or accidental, where failure or inability to respond correctly may result in physical harm measured in terms of loss of life, injury, property loss or damage to an environment or ecosystem.”. Further teaches in paragraph 0052 the following: “Network health information (e.g., indications of failure states”.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Britt with the teachings of Smith by including the feature of watch message. Utilizing a watchdog message as taught by Smith above allows a system to provide comprehensive failure detection and therefore provides the motivation in this instance to 

As to claim 17, the system of Britt and Smith as applied to claim 16 above, specifically Britt teaches a method of Claim 16 further comprising: monitoring port accesses at the plural IoT gateways (i.e., …taches in paragraph 0057 the following: “the IoT hub may maintain an open TCP socket to provide regular updates to the user device 135 and/or external Websites 130. The specific networking protocol used to provide updates may be tweaked based on the needs of the underlying application. For example, in some cases, where may not make sense to have a continuous bi-directional stream, a simple request/response protocol may be used to gather information when needed.”. The examiner notes that communication socket status will be monitored for the purpose of keeping a up communication channel.); 
and adjusting the schedule based upon the number and type of monitored port accesses (i.e., …taches in paragraph 0057 the following: “the IoT hub may maintain an open TCP socket to provide regular updates to the user device 135 and/or external Websites 130. The specific networking protocol used to provide updates may be tweaked based on the needs of the underlying application. For example, in some cases, where may not make sense to have a continuous bi-directional stream, a simple request/response protocol may be used to gather information when needed.”).

As to claim 18, the system of Britt and Smith as applied to claim 16 above, specifically Britt does not teach a method of Claim 16 further comprising:
adjusting a content of the token at each communication from each of the plural IoT gateways; 
and verifying the content of the token at receipt of the token at each of the plural IoT gateways to determine the token as valid.

With regards to applicant’s claim limitation element of, “adjusting a content of the token at each communication from each of the plural IoT gateways”, Smith teaches in paragraph 0032 the following: “a health monitoring engine (HME) that receives heartbeat messages from nodes (e.g., monitored devices 30-1 through 30-M, network devices 40 and 40-1 through 40-N) within an IoT network. Heartbeat messages are a type of watchdog message that contain additional information. For example, heartbeat messages may contain a device identifier ('device ID'), a local time stamp, a next heartbeat time, a node health and diagnostic information, and a watchdog report from a subordinate node or network of nodes (e.g., subnet). The HME can use machine learning (ML) techniques to form a reference template by monitoring actual heartbeat messages during a training period and by being informed of expected watchdog messages or a schedule of watchdog messages using a data model. The reference template can then be used during normal operation where the HME evaluates variances and thresholds that may trigger a pro-active and prescriptive response to improve network resilience properties prior to node…”.
With regards to applicant’s claim limitation element of, “and verifying the content of the token at receipt of the token at each of the plural IoT gateways to determine the token as valid”, Smith teaches in paragraph 0034 the following: “can monitor observed traffic of heartbeat messages, access a data model prescribing an expected behavior, and weight the variance from expected and observed behavior against a real time template value.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Britt with the teachings of Smith by including the feature of watch message. Utilizing a watchdog message as taught by Smith above allows a system to provide comprehensive failure detection and therefore provides the motivation in this instance to 

As to claim 19, the system of Britt and Smith as applied to claim 16 above, specifically Britt does not teach a method of Claim 18 further comprising: detecting a failure to receive a token at a scheduled time at one of the plural IoT gateways; 
and in response to the detecting, adjusting content of the token to indicated the failure before communicating the token to another of the plural loT gateways.
In this instance the examiner notes the teachings of prior art reference Smith.
With regards to applicant’s claim limitation element of, “detecting a failure to receive a token at a scheduled time at one of the plural IoT gateways”, Smith teaches in paragraph 0039 the following: “The failure to receive an expected watchdog message or the absence of a watchdog message from a node can be an indication of a failure state of the node.…”.
With regards to applicant’s claim limitation element of, “and in response to the detecting, adjusting content of the token to indicated the failure before communicating the token to another of the plural loT gateways”, Smith teaches in paragraph 0032 the following: “heartbeat messages may contain a device identifier ('device ID'), a local time stamp, a next heartbeat time, a node health and diagnostic information, and a watchdog report from a subordinate node or network of nodes (e.g., subnet).”. The examiner notes that if a failure occurs then the heartbeat message node health field will reflect accordingly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Britt with the teachings of Smith by including the feature of watch message. Utilizing a watchdog message as taught by Smith above allows a system to provide comprehensive failure detection and therefore provides the motivation in this instance to 

As to claim 20, the system of Britt and Smith as applied to claim 16 above, specifically Britt teaches a method of Claim 19 wherein the defining an order further comprises: defining with logic at each of the plural loT gateways at least first and second near-peers of each of the plural IoT gateways (i.e., …teaches par. 112 the following: “the security logic 1002, 1012 is implemented within the chips used for establishing the local communication channel 130 between the IoT device 101 and the IoT hub 110 (e.g., the Bluetooth LE chip if the local channel 130 is Bluetooth LE). Regardless of the specific location of the security logic 1002, 1012, in one embodiment, the security logic 1002, 1012 is designed to establish a secure execution environment for executing certain types of program code”.).
 
Britt does not expressly teach:
and coordinating at each of the plural loT gateways to receive a token from at least one near- peer and to send a token to at least another of the near-peers.
In this instance the examiner notes the teachings of prior art reference Smith.
With regards to applicant’s claim limitation element of, “and coordinating at each of the plural loT gateways to receive a token from at least one near- peer and to send a token to at least another of the near-peers”, Smith teaches in paragraph 0021 the following: “devices provisioned throughout communication system 100 can be configured to produce watchdog messages and communicate the messages to an appropriate network device.…”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Britt with the teachings of Smith by including the feature of watch message. Utilizing a watchdog message as taught by Smith above allows a system to . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRYAN F WRIGHT/Examiner, Art Unit 2497